Exhibit 99.1 NEWS RELEASE ICF International Reports Second Quarter 2013 Results ■ Total Revenue of $242 Million; Diluted Earnings Per Share of $0.52 ■ Commercial Revenues Growing; Energy Efficiency Program Revenues Up 21 Percent ■ Federal Revenues Remain Stable ■ Contract Sales of $236 Million, Up 16 Percent ■ First-Half Cash Flow From Operations Was $30.3 Million, Up 7 Percent ■ Raises Full Year 2013 Guidance Midpoints for Revenues and Diluted EPS ■ Completed Acquisition of E-commerce Technology Services Firm on July 31 FAIRFAX, Va. (August 1, 2013) - ICF International, Inc. (NASDAQ:ICFI), a leading provider of consulting services and technology solutions to government and commercial clients, reported results for the second quarter ended June 30, 2013. Second Quarter 2013 Results and Highlights “Second quarter results were similar to those of the first quarter, reflecting the continued growth of our commercial business, which was driven by a 21.3 percent increase in energy efficiency revenues, and the improved traction of our non-U.S. government business. At the same time, U.S. Federal Government revenues remained stable compared to last year, which we consider to be solid performance in light of current market conditions. Earnings per diluted share were the same as the prior year’s second quarter, inclusive of acquisition expenses, although operating income was lower due primarily to higher subcontractor activity on government contracts,” said ICF Chairman and Chief Executive Officer Sudhakar Kesavan. For the second quarter, total revenue was $241.6 million, a 0.8 percent increase over the $239.6 million reported for the 2012 second quarter. Service revenue, total revenue less subcontractor and other direct costs, was $179.5 million, a 1.1 percent decline from second quarter 2012 levels. Operating income was $17.3 million, down from the $18.3 million reported in last year’s second quarter; operating margin was 7.2 percent compared to 7.6 percent a year ago. EBITDA was $22.4 million and EBITDA margin was 9.3 percent, compared to $24.4 million and 10.2 percent, respectively, in last year’s second quarter. Net income for the 2013 second quarter was $10.3 million or $0.52 per diluted share, equivalent to last year’s net income of $10.3 million and diluted earnings per share of $0.52. Acquisition charges amounted to $0.3 million in this year’s second quarter. For the 2013 first half, total revenue was $475.5 million, up 1.8 percent over the $467.3 million reported in the 2012 first half. Operating income was $34.9 million, up 0.9 percent; net income was up 6.0 percent to $20.4 million, and earnings per diluted share were $1.02 compared to $0.96. “The pace of contract sales increased in the second quarter, resulting in a solid book-to-bill ratio of nearly 1.0 for the period, compared to 0.85 in the prior year,” Mr. Kesavan said. “Ongoing investments to expand our business development capabilities have enabled ICF to respond to a greater number of government and commercial requests for proposals. We have continued to see solid demand for our domain expertise and IT services across key markets and expect sales in the second half of 2013 to be significantly ahead of the $462 million booked in the first half of the year, which we believe will position us for continued growth in 2014.” “Additionally, on July 31 we completed the acquisition of an e-commerce technology services firm (Ecommerce Accelerator LLC, or ECA), with approximately $10 million in annual revenue, that will enhance ICF’s multi-channel, end-to-end e-commerce solutions. We have a robust acquisition pipeline and continue to evaluate acquisition opportunities that enhance our subject matter knowledge, broaden our service offerings, and/or provide scale in specific geographies,” Mr. Kesavan said. Backlog and New Business Awards Backlog was $1.5 billion at the end of the 2013 second quarter. Funded backlog was $647 million, or 44 percent of the total. The total value of contracts awarded was $236 million in the second quarter of 2013 and $462 million for the 2013 first half, up 16.3 percent and 6.0 percent, respectively, from last year’s second quarter and first half. Commercial Client Second Quarter/First Half 2013 Highlights Revenues from commercial clients increased 3.3 percent in the 2013 second quarter to $66.9 million and were up 8.2 percent in the first half to $133.6 million. Excluding a large commercial infrastructure project that is currently in a slower phase of construction, commercial revenues would have increased 7.4 percent in the second quarter and 10.4 percent for the first half. Revenues from commercial energy efficiency programs increased 21.3 percent and 15.6 percent in the second quarter and first half of 2013, respectively, and accounted for 37.5 percent and 36.6 percent, respectively, of commercial revenues. Commercial sales awards were $36.8 million for the 2013 second quarter and $159.0 million for the first half, representing 34 percent of total sales for the first six months of 2013. ICF was awarded more than 450 commercial projects globally in the second quarter. Primary areas of awards included energy efficiency program support, airline and airport management consulting, environmental program management, interactive data applications, strategic communications support for non-profits, commercial health consulting for payers, and energy market and portfolio assessment for utilities. Key Government Sales Highlights for the Second Quarter 2013 ICF was awarded nearly 100 new U.S. Federal Government contract and task order awards and hundreds of additional awards from other domestic (state and local) and non-U.S. governments. The largest awards included: ■ Health Informatics: A $72 million contract with the National Institutes of Health to continue to support the Electronic Research Administration grants management program across a range of health informatics and systems engineering activities. ■ Program and IT Management: A $34 million contract with the United States Postal Service to provide support for the Mailing Information Systems and Domestic Products divisions. ■ Disaster Recovery Support : An award estimated to exceed $10 million to assist one of the states affected by Superstorm Sandy with analytical and program support for disaster recovery programs. ■ European Employment Programs : An $8.9 million contract with the European Commission to provide employment program support. ■ Health Survey Research : A $7.8 million contract with the Centers for Disease Control and Prevention supporting the 2013-2014 Tobacco Survey. Additional individual government sales awards in excess of $2 million included providing program and organizational management support for the U.S. Department of the Navy, energy efficiency program support for the Association of Bay Area Governments (California) and the New York State Energy Research and Development Authority, environmental and engineering support services for the U.S. Bureau of Reclamation, survey research support for the National Science Foundation, and monitoring and evaluation support for the World Health Organization. Summary and Outlook “ICF’s year-to-date 2013 results illustrate the benefits of revenue diversification with emphasis on leveraging expertise in key markets across a growing client base. We expect that second half 2013 performance will exceed that of the first half, benefiting from the continued growth of our commercial business and the ramp up of certain government contracts,” Mr. Kesavan said. “The Company narrowed its revenue guidance range for full year 2013 revenues to $955 million to $975 million; narrowed its expectations for EBITDA margin to 9.5 percent to 10.0 percent; and narrowed its guidance range for earnings per diluted share to $2.02 to $2.10. Guidance is based upon approximately 20 million diluted weighted average shares outstanding and an effective tax rate of 39 percent. Operating cash flow for 2013 is estimated to exceed $70 million,” Mr. Kesavan concluded. About ICF International ICF International (NASDAQ:ICFI) partners with government and commercial clients to deliver professional services and technology solutions in the energy, environment, and infrastructure; health, social programs, and consumer/financial; and public safety and defense markets. The firm combines passion for its work with industry expertise and innovative analytics to produce compelling results throughout the entire program lifecycle, from research and analysis through implementation and improvement. Since 1969, ICF has been serving government at all levels, major corporations, and multilateral institutions. More than 4,500 employees serve these clients from more than 60 offices worldwide. ICF's website is http://www.icfi.com. Caution Concerning Forward-Looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern our current expectations about our future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; our particular business, including our dependence on contracts with U.S. federal government agencies; and our ability to acquire and successfully integrate businesses. These and other factors that could cause our actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of our securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and we specifically disclaim any obligation to update these statements in the future. SOURCE: ICF International Contacts: Douglas Beck, ICF International, 1.703.934.3820 Lynn Morgen/Betsy Brod, MBS Value Partners, 1.212.750.5800 ICF International, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (in thousands, except per share amounts) Three months ended June 30, Six months ended June 30, (Unaudited) (Unaudited) Gross Revenue $ 241,568 $ 239,649 $ 475,489 $ 467,290 Direct Costs 151,528 147,861 294,346 288,049 Operating costs and expenses: Indirect and selling expenses 67,604 67,404 135,866 133,257 Depreciation and amortization 2,782 2,597 5,581 4,292 Amortization of intangible assets 2,359 3,519 4,752 7,050 Total operating costs and expenses 72,745 73,520 146,199 144,599 Operating Income 17,295 18,268 34,944 34,642 Interest expense ) Other income (expense) (9 ) ) 69 ) Income before income taxes 16,660 17,242 33,619 32,138 Provision for income taxes 6,329 6,896 13,176 12,855 Net income $ 10,331 $ 10,346 $ 20,443 $ 19,283 Earnings per Share: Basic $ 0.52 $ 0.52 $ 1.04 $ 0.98 Diluted $ 0.52 $ 0.52 $ 1.02 $ 0.96 Weighted-average Shares: Basic Diluted Other comprehensive income: Foreign currency translation adjustments ) Comprehensive income $ 10,134 $ 10,116 $ 20,001 $ 18,664 Reconciliation of non-GAAP financial measures: Reconciliation of Service Revenue Revenue $ 241,568 $ 239,649 $ 475,489 $ 467,290 Subcontractor and Other Direct Costs* 62,072 58,205 117,114 110,955 Service Revenue $ 179,496 $ 181,444 $ 358,375 $ 356,335 Reconciliation of EBITDA Operating Income $ 17,295 $ 18,268 $ 34,944 $ 34,642 Depreciation and amortization 5,141 6,116 10,333 11,342 EBITDA 22,436 24,384 45,277 45,984 Acquisition-related expenses** 261 - 261 625 Adjusted EBITDA $ 22,697 $ 24,384 $ 45,538 $ 46,609 * Subcontractor and Other Direct Costs exclude Direct Labor and Fringe. ** Acquisition-related expenses include expenses related to closed and anticipated-to-close acquisitions. ICF International, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share amounts) June 30, 2013 December 31, 2012 (Unaudited) Current Assets: Cash $ 5,486 $ 14,725 Contract receivables, net 207,440 204,938 Prepaid expenses and other 10,960 7,608 Income tax receivable 3,660 11,231 Total current assets 227,546 238,502 Total property and equipment, net 27,927 28,860 Other assets: Goodwill 410,482 410,583 Other intangible assets, net 16,264 21,016 Restricted cash 2,168 2,015 Other assets 9,601 8,745 Total Assets $ 693,988 $ 709,721 Current Liabilities: Accounts payable $ 37,541 $ 44,665 Accrued salaries and benefits 41,423 42,264 Accrued expenses 30,138 31,779 Deferred revenue 21,097 22,333 Deferred income taxes 4,728 5,790 Total current liabilities 134,927 146,831 Long-term liabilities: Long-term debt 75,000 105,000 Deferred rent 11,772 10,599 Deferred income taxes 11,902 9,081 Other 9,251 9,460 Total Liabilities 242,852 280,971 Commitments and Contingencies — — Stockholders’ Equity: Preferred stock, par value $.001 per share; 5,000,000 shares authorized; none issued — — Common stock, $.001 par value; 70,000,000 shares authorized; 20,467,724 and 20,171,613 shares issued; and 19,761,996 and 19,559,409 shares outstanding as of June 30, 2013, and December 31, 2012, respectively 20 20 Additional paid-in capital 242,207 237,262 Retained earnings 227,020 206,577 Treasury stock ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity 451,136 428,750 Total Liabilities and Stockholders’ Equity $ 693,988 $ 709,721 ICF International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Six months ended June 30, (Unaudited) Cash flows from operating activities Net income $ 20,443 $ 19,283 Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes 1,710 3,611 Loss on disposal of fixed assets 7 76 Non-cash equity compensation 4,283 3,927 Depreciation and amortization 10,333 11,342 Amortization of debt issue costs 238 323 Deferred rent 1,302 2,317 Changes in operating assets and liabilities, net of the effect of acquisitions: Contract receivables, net ) ) Prepaid expenses and other assets ) ) Accounts payable ) ) Accrued salaries and benefits ) 888 Accrued expenses ) ) Deferred revenue ) ) Income tax receivable and payable 7,571 ) Other liabilities ) 1,130 Net cash provided by operating activities 30,298 28,421 Cash flows from investing activities Capital expenditures ) ) Payments for business acquisitions, net of cash received — ) Net cash used in investing activities ) ) Cash flows from financing activities Advances from working capital facilities 58,317 122,220 Payments on working capital facilities ) ) Debt issue costs — ) Proceeds from exercise of options 460 23 Tax benefits of stock option exercises and award vesting 26 648 Net payments for stockholder issuances and buybacks ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash ) ) Increase (decrease) in cash ) 1,160 Cash, beginning of period 14,725 4,097 Cash, end of period $ 5,486 $ 5,257 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ 1,409 $ 1,737 Income taxes $ 3,783 $ 14,197 ICF International, Inc. and Subsidiaries Supplemental Schedule Revenue by market Three Months Ended Six Months Ended June 30, June 30, Energy, environment, and infrastructure 38 % 41 % 39 % 40 % Health, social programs, and consumer/financial 49 % 46 % 48 % 46 % Public safety and defense 13 % 13 % 13 % 14 % Total % Revenue by client Three Months Ended Six Months Ended June 30, June 30, U.S. federal government 59 % 59 % 59 % 61 % U.S. state and local government 9 % 10 % 9 % 10 % Non-U.S. government 4 % 4 % 4 % 3 % Government 72 % 73 % 72 % 74 % Commercial 28 % 27 % 28 % 26 % Total % Revenue by contract Three Months Ended Six Months Ended June 30, June 30, Time-and-materials 51 % 49 % 51 % 50 % Fixed-price 28 % 30 % 29 % 29 % Cost-based 21 % 21 % 20 % 21 % Total % % % %
